       Case 2:18-cv-02347-MTL Document 248 Filed 03/26/21 Page 1 of 2



 1   Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
 2   Ian C. Beck, Bar #035599
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7876
 5   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 6   ibeck@jshfirm.com
 7   Attorneys for Defendants
 8
                             UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF ARIZONA
10
     Johnny Wheatcroft and Anya Chapman, as           NO. 2:18-cv-02347-MTL
11   husband and wife, and on behalf of minors
     J.W. and B.W.,                                   MOTION FOR LEAVE TO FILE
12                                                    NON-ELECTRONIC EXHIBITS IN
                                          Plaintiffs, SUPPORT OF DEFENDANTS’
13                                                    MOTION FOR SUMMARY
                  v.                                  JUDGMENT
14
     City of Glendale, a municipal entity; Matt
15   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
16   individual capacities; and Michael Fernandez,
     in his official and individual capacities,
17
                                        Defendants.
18
19
                  Defendants the City of Glendale, Matthew Schneider, Mark Lindsey, and
20
     Michael Fernandez (“Defendants”), request leave to file non-electronic exhibits in support
21
     of their Motion for Summary Judgment.
22
                  The non-electronic exhibits are CDs containing the following:
23
                       • Officer Tolbert’s Body Worn Camera Video-(Exhibit 2)
24
                       • Officer Schneider’s Body Worn Camera Video-(Exhibit 9)
25
                       • Officer Lindsey’s Body Worn Camera Video-(Exhibit 12)
26
                       • Motel 6 Surveillance Video-(Exhibit 13)
27
                  Defendants seek leave to file these non-electronic exhibits in support of
28
     9208694.1


     9208059.1
       Case 2:18-cv-02347-MTL Document 248 Filed 03/26/21 Page 2 of 2



 1   their Motion for Summary Judgment. A proposed Order is attached.
 2                     DATED this 26th day of March, 2021.
 3                                                JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                                By /s/ Joseph J. Popolizio
                                                     Joseph J. Popolizio
 6                                                   Justin M. Ackerman
                                                     Ian C. Beck
 7                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
 8                                                   Attorneys for Defendants
 9
                                    CERTIFICATE OF SERVICE
10
                 I hereby certify that on this 26th day of March, 2021, I caused the foregoing
11
     document to be filed electronically with the Clerk of Court through the CM/ECF System
12
     for filing; and served on counsel of record via the Court’s CM/ECF system.
13
     Marc J. Victor
14   Jody L. Broaddus
     Attorneys for Freedom
15   3185 South Price Road
     Chandler, Arizona 85248
16   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
17   Attorneys for Plaintiffs
18
19
20   /s/Karen Gawel
21
22
23
24
25
26
27
28
     9208694.1                                      2

     9208059.1
